Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Marshall on 10/12/2021.
The application has been amended as follows:
Replace claims 16, 19, 23 and 30 as follow:
16. (Currently amended) A method for producing cast bodies from an electrically conductive material by a levitation melting method, wherein alternating electromagnetic fields levitate a batch, the alternating electromagnetic fields being generated with at least one pair of opposing induction coils with a core of a ferromagnetic material, comprising: 
introducing a batch of a starting material into a sphere of influence of at least one alternating electromagnetic field so that the batch is kept in a levitating state;
melting the batch; 
positioning a casting 

removing a solidified cast body from the casting 
19. (Currently amended) The method according to claim 16, wherein the ring-shaped element is a part of the casting 
23. (Currently amended) The method according to claim 22, wherein the ring-shaped element is raised by the casting 
30. (Currently amended) A ring-shaped element consisting of an electrically conductive material and forming part of a casting 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 16-30 is indicated because the prior art of record does not show or fairly suggest the step of “casting the entire batch into the casting mold by introducing a ring-shaped element of an electrically conductive material into the region of the electromagnetic alternating field between the induction coils” incorporated with all other limitations as claimed in claim 16; and “a ring-shaped member of electrically conductive material insertable in the region of the alternating electromagnetic field between the induction coils” incorporated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/12/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761